United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



The Research Foundation for SUNY
P.O. Box 9
Albany, NY 12201-0009


In re Application of 				:
Andrea S. Viczian et al.			: 	DECISION ON PETITION TO
Serial No. 15/587,254			: 	DESIGNATE PREAPPEAL BRIEF 
Filed: May 4, 2017		       	    	:	REQUEST AS COMPLIANT
Docket No.: 2013-110US01		:

This letter is in response to the Petition1 filed February 13, 2022, requesting that the Director reverse the Office’s Notice of Noncompliant Preappeal Brief Request for Review. The Technology Center Director has the authority to decide this petition; MPEP 1002.02(c)(7). The petition is DISMISSED. 
BACKGROUND
This AIA  application was filed on May 4, 2017. On August 24, 2021, the examiner closed prosecution with a final Office action. On December 24, 2021, applicants filed several documents via EFS-Web:

A notice of appeal;
A 5-page Preappeal Brief Request for Review; 
A 4-page claim listing with no proposed amendments; and
29 pages of remarks responding to the final Office action.

Two different EFS-Web receipts appear in the Image File Wrapper: one generated at 10:55:42 for a 33-page response after final with claim listing, and one generated at 14:22:48 for the notice of appeal and preappeal request.

On January 19, 2022, the Patent Appeal Center sent a Notice of Noncompliant Preappeal Brief Request for Review indicating that the December 24 preappeal request was improper because an after-final or proposed amendment was filed with the request. 

On January 24, 2022, the examiner sent an advisory action addressing the December 24 remarks provided after final rejection. The advisory action did not address the preappeal request.

On February 13, 2022, appellants submitted a petition requesting that the Director reverse the Patent Appeals Center’s finding that the preappeal request was defective. The petition contends that the preappeal request was not accompanied by a proposed claim amendment; rather, it only contained remarks. (Petition at 3.) The petition points out that the two submissions were provided separately on the same day and should not be considered a single response. (Petition at 3.) The petition records conversations that the appellants held with the Patent Appeals Center and the Office of Patent Legal Administration, the Office’s conclusion being that the notice of appeal was accompanied by more than the 5 pages permitted under the Pre-Appeal Brief Conference Pilot Program. (Petition at 4.) The petition suggests that same-day filings of materials along with, but intended to be separate from, the preappeal request are not prohibited by the Office’s guidelines. (Petition at 4.) The petition observes that “had the Response to Final Office Action been filed on a day prior to the Pre-Appeal Brief Request for Review then the documents would not be considered merged, and there would be no Non-compliance.” (Petition at 4.) The petition suggests that “two separate filings were made having two separate headings, and filed at different times of day.” (Petition at 5.) The petition concludes by requesting that the preappeal request be forwarded to the Technology Center for a preappeal conference with a decision mailed afterward. (Petition at 5.) 

On April 25, 2022, appellants submitted an appeal brief.
RELEVANT AUTHORITIES
37 CFR 1.6(a)(4) instructs:

Correspondence may be submitted using the Office electronic filing system only in accordance with the Office electronic filing system requirements. Correspondence submitted to the Office by way of the Office electronic filing system will be accorded a receipt date, which is the date the correspondence is received at the correspondence address for the Office set forth in § 1.1 when it was officially submitted.
MPEP 502.05(c) instructs, in relevant part:
The Electronic Acknowledgement Receipt establishes the date of receipt by the USPTO of documents submitted via EFS-Web. . . . Follow-on documents filed in an application or reexamination proceeding after the initial filing of the application or request for reexamination will be accorded a receipt date, which is the date the follow-on document is received at the USPTO.
MPEP 714.18 instructs, in relevant part:
Amendments are entered as papers into the IFW. When several amendments are made in an application on the same day no particular order as to the hour of the receipt or the mailing of the amendments can be assumed, but consideration of the application must be given as far as possible as though all the papers filed were a composite single paper.
MPEP 1204.02 instructs, in relevant part:

In order to be proper the applicant must file a notice of appeal in compliance with 37 CFR 41.31. The request for pre-appeal brief review must be filed with the filing of the notice of appeal and before the filing of an appeal brief. Form PTO/AIA /33, "Pre-Appeal Brief Request for Review" may be used for filing the request. The request must be accompanied by arguments in a separate paper entitled, "Pre-Appeal Brief Request for Review". The request may not exceed five (5) total pages and should provide a succinct, concise and focused set of arguments for which the review is being requested. . . . 

The panel’s review will be terminated if the applicant files any of the following responses after filing a request, but prior to a decision by the appointed panel of examiners assigned to conduct the review.

(A) An appeal brief.
(All emphases added.)
DISCUSSION 
For procedural reasons, the petition regarding the noncompliance of the preappeal request must be dismissed because applicants submitted an appeal brief after their December 24, 2021, preappeal request, terminating panel review. 

The Technology Center Director notes, however, that even if the petition had come to his attention sooner, it would still have been dismissed on its merits. 37 CFR 1.6(a)(4) specifies that correspondence submitted electronically will be accorded a receipt date, not a receipt date and time. See also MPEP 502.05, which only discusses receipt time as it pertains to the effects of time zones on USPTO receipt dates. MPEP 714.18 is further instructive because it explicitly states that submissions—electronic or otherwise—made on the same day will be assumed to be a single filing. As such, the December 24 notice of appeal was accompanied by a total of 34 pages of remarks and 4 pages of claims, which exceeds the 5-page limit set forth in MPEP 1204.02 and the Official Gazette’s announcement of the Pre-Appeal Brief Conference Pilot Program. (See part (3)(b).) Appellants are correct at page 4 of the petition that the preappeal request would have been compliant if the response to the final Office action had been supplied on December 23, followed on December 24 by the notice of appeal and preappeal request of 5 or fewer pages.

DECISION

The Petition to reverse the Patent Appeals Center’s determination that the preappeal request was noncompliant is DISMISSED. The Office of Petitions will decide appellants’ request to expedite under separate correspondence. The Patent Appeals Center will evaluate the April 25 appeal brief according to that business unit’s operating procedure.
Should there be any questions about this decision, please contact Lora E Barnhart Driscoll, by letter addressed to Director, TC 1600, at the address listed above; by telephone at 571-272-1928; or on the official record by facsimile sent to the general Office facsimile number, 571-273-8300.


/GARY JONES/Gary Jones
Director, Technology Center 1600                                                                                                                                                                                                       
		




    
        
            
        
            
        
            
        
            
    

    
        1 The petition identifies itself as being filed under 37 CFR 1.182 on “questions not specifically provided for,” but the Office of Petitions has determined that the merits of the petition are a matter for the Technology Center to decide under 37 CFR 1.181. A decision on the request to expedite the decision will be mailed as separate correspondence from the Office of Petitions.